DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 7/25/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “…a vehicle computer programmed actuate a vehicle…” should be “…a vehicle computer programmed to actuate a vehicle…”  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Given the size of an aerial drone, the broad term “proximate” is interpreted such that if a coupling device and charging pad are both located somewhere on a drone, they are within a proximate distance of one another.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 2, 3, 8, 13, and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “…transmit a charge request.” which should be more direct to emphasize where the request is being sent, such as “…transmit a charge request to a server.”  Since the server has not yet been introduced, it appears that the request is sent directly from the vehicle to the aerial drone, which results in the intent of the claim language being unclear.
Claim 8 recites the limitation "…the electromagnetic induction charge pad."  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 13, and 14 are rejected since the claims are dependent on rejected claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McClintock et al. (US-9778653; hereinafter McClintock).
Regarding claim 1, McClintock discloses a system comprising, a vehicle computer (see at least Abs and col 5 lines 5-8) programmed to: 
in response to determining an aerial drone has landed on a vehicle, actuate a vehicle charger to receive electricity from the aerial drone (see at least col 32 lines 20-39). 
Regarding claim 2, McClintock discloses the system of claim 1, the vehicle computer further programmed to: 
determine whether an available charge range is less than a distance to a destination (see at least col 31 lines 33-39); and 
in response to determining the available charge range is less than the distance to the destination, transmit a charge request (see at least col 31 lines 40-44).
Regarding claim 3, McClintock discloses the system of claim 2, wherein the charge request includes the destination (see at least col 31 line 64 – col 32 line 1) and the charge range (see at least col 31 lines 33-44).
Regarding claim 4, McClintock discloses the system of claim 1, the vehicle computer further programmed to: 
receive a rendezvous location message identifying a rendezvous location (see at least col 31 lines 54-60); and 
navigate to the rendezvous location (see at least col 33 lines 3-15).
Regarding claim 5, McClintock discloses the system of claim 1, the vehicle computer further programmed to: 
actuate a homing beacon mounted on the vehicle (see at least col 8 lines 37-50 and col 32 lines 4-14).
Regarding claim 8, McClintock discloses the system of claim 1, further comprising: the electromagnetic induction charge pad (see at least col 32 lines 35-39).
Regarding claim 12, McClintock discloses the system of claim 1, further comprising: 
a server computer programmed to determine a rendezvous location (see at least col 31 lines 54-60).
Regarding claim 13, McClintock discloses the system of claim 2, further comprising: 
a server computer programed to receive the charge request (see at least col 31 lines 40-44).
Regarding claim 14, McClintock discloses the system of claim 13, the server computer further programmed to transmit the charge request (see at least col 31 lines 54-60).
Regarding claim 16, McClintock discloses the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 17, McClintock discloses the analogous material of that in claim 2 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 18, McClintock discloses the analogous material of that in claim 4 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 19, McClintock discloses the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McClintock in view of Wang (US-9056676).
Regarding claim 6, McClintock discloses the system of claim 1.  However McClintock does not explicitly disclose the vehicle computer further programmed to: 
actuate a magnetic coupling device mounted on the vehicle to an on state in response to determining the aerial drone has landed on the vehicle.
Wang, in the same field of endeavor, teaches the vehicle computer further programmed to: 
actuate a magnetic coupling device mounted on the vehicle to an on state in response to determining the aerial drone has landed on the vehicle (see Wang at least col 21 lines 6-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by McClintock with a magnetic coupling device Wang at least col 3 lines 33-44).
Regarding claim 9, McClintock discloses the system of claim 1, further comprising: 
an aerial drone including an electromagnetic induction charge pad (see McClintock at least col 32 lines 35-39) and…
However McClintock does not explicitly disclose: 
…a magnetically coupleable landing skid.
Wang, in the same field of endeavor, teaches …a magnetically coupleable landing skid (see Wang at least col 21 lines 6-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial drone as disclosed by McClintock with a landing skid such as that taught by Wang for the same reasons as disclosed in claim 6.
Regarding claim 10, McClintock in view of Wang teach the system of claim 9, the aerial drone comprising: 
a photovoltaic solar panel (see McClintock at least col 29 lines 39-50 and Fig 5).
Regarding claim 11, McClintock discloses the system of claim 1, further comprising: 
…the charge pad (see McClintock at least col 32 lines 35-39); wherein …
However, McClintock does not explicitly disclose a magnetic coupling device mounted to the vehicle proximate … the vehicle computer is further programmed to actuate the magnetic coupling device to an on state in response to determining the aerial drone has landed on the vehicle.
Wang, in the same field of endeavor, teaches a magnetic coupling device (see Wang at least col 21 lines 6-21) mounted to the vehicle proximate … the vehicle computer is further programmed to actuate the magnetic coupling device to an on state in response to determining the aerial drone has landed on the vehicle (see Wang at least col 21 lines 6-21).

Regarding claim 20, McClintock in view of Wang teach the analogous material of that in claim 6 as recited in the instant claim and is rejected for similar reasons.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McClintock in view of Erickson et al. (US-2017/0355459; hereinafter Erickson).
Regarding claim 7, McClintock discloses the system of claim 1.  However McClintock does not explicitly disclose: determining the aerial drone has landed on the vehicle is based at least on a landing confirmation message from the aerial drone.
McClintock does disclose transfer of authentication data (see at least col 32 lines 28-34), however it is not clear as to whether or not the vehicle is notified of the aerial drone’s docking and access of this data.
Erickson, in the same field of endeavor, teaches determining the aerial drone has landed on the vehicle is based at least on a landing confirmation message from the aerial drone (see Erickson at least [0089] where UAV 102 provides communication to vehicle 130 once it has coupled, such as by way of magnetic coupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle computer as disclosed by McClintock with a form of communication from the aerial drone as taught in Erickson for the yield of predictable results such that docking can be monitored (see at least [0029]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McClintock in view of Speasl et al. (US-2016/0364989; hereinafter Speasl).
Regarding claim 15, McClintock discloses the vehicle charging system of claim 1.  However, McClintock does not explicitly disclose a drone transport including an electromagnetic induction charge pad mounted on the drone transport.
Speasl, in the same field of endeavor, teaches a drone transport including an electromagnetic induction charge pad mounted on the drone transport (see at least [0057] and Fig 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system as disclosed by McClintock with a charging pad on a drone transport as taught by Speasl for the benefit of recharging a drone while protected from adverse weather conditions, while additionally updating the efficiency of a charging location (see Speasl at least [0007]-[0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, detailed below:
Ricci (US-2017/0136887) discloses a system of charging a vehicle in a variety of ways, including by an aerial drone.
Mikan et al. (US-2017/0160735) discloses a system of both charging vehicles via an aerial drone and charging the drone from a vehicle instead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/3/2021